Citation Nr: 0526715	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $9,433.60, including the issue of the validity of 
the creation of the overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board ) from a decision by the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, that denied the 
veteran's request for a waiver of recovery of an overpayment 
of VA compensation benefits in the amount of $9,433.60.  In 
July 2005, the Board remanded the case for the scheduling of 
a hearing.  However, the hearing was later cancelled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran when 
further action is required of him.


REMAND

In view of new developments in this case, additional 
development is necessary.

Service connection had been in effect for a torn medial 
meniscus of the right knee (rated 10 percent disabling) and 
for keloidal scars of the upper third of the left thigh 
(residuals of phosphorus burns) (also rated 10 percent); 
based on these disabilities, the veteran was receiving VA 
disability compensation benefits at the 20 percent rate.

However, after these ratings took effect, the veteran was 
incarcerated in a state prison facility in Tennessee.  
Certain rules apply to the withholding of VA compensation 
benefits to certain incarcerated felons.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony offense committed after October 7, 1980, and has a 
combined rating of 20 percent or more shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a) 
(West Supp. 2005), which is 10 percent.  38 U.S.C.A. § 5313 
(West 2002).  

The relevant regulation further clarifies that individuals to 
whom this law applies are as follows:  (1) a person 
incarcerated for a felony committed after October 7, 1980; 
(2) a person incarcerated after September 30, 1980 
(regardless of when the felony was committed) when the person 
was incarcerated on October 7, 1980, and a compensation award 
is approved after September 30, 1980; or (3) a veteran 
incarcerated on October 7, 1980, in a federal, state, or 
local penal institution for a felony committed before that 
date and who remains incarcerated for that felony as of 
December 27, 2001.  38 C.F.R. § 3.665 (2004); see Bolton v. 
Brown, 8 Vet. App. 185, 192-4 (Ivers, J., concurring).

The Board notes that 38 C.F.R. § 3.665 was recently amended 
in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  However, 
these amendments concern reduction of benefits for fugitive 
felons and thus have no relevance to the instant case.  

VA did not become aware of the veteran's incarceration until 
November 2002.  Records indicate that his sentence began on 
July 1, 1970, and was scheduled to end on May 3, 2005.  
However, information received from the Social Security 
Administration, which triggered VA's review of the veteran's 
circumstances, indicated that the veteran was confined as of 
October 19, 1993.  Pursuant to that information, the RO 
informed the veteran that his benefits were to be reduced in 
accordance with 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 as 
of December 19, 1993, the 61st day after the start of his 
incarceration (assuming that the more favorable date of 
October 19, 1993, is used as the initial date of that 
confinement).  This retroactive adjustment of the benefit 
payments to which the veteran was entitled resulted in an 
overpayment to the veteran of $9,433.60 in VA disability 
compensation benefits.

In May 2003, the Committee denied the veteran's request for a 
waiver of recovery of the overpayment.  The Committee 
concluded that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
However, it concluded that recovery of the overpayment would 
not be against the standards of equity and good conscience.  
See 38 C.F.R. § 1.965 (2004).  The Committee reasoned that 
the veteran's needs had been provided for by the prison 
system at public expense during his incarceration. 

However, since the Committee's decision in May 2003, the 
veteran's circumstances have changed.  The veteran was 
released from prison on May 3, 2005.  It is not clear what 
the veteran's financial circumstances are at this point.  
Therefore, on remand, the veteran should provide the RO with 
an updated financial status report.  The veteran is reminded 
that he must be honest and thorough in his responses. 

The Board also notes that the veteran has challenged and 
continues to challenge the validity of the creation of the 
overpayment.  The issue of the validity of an overpayment is 
a threshold determination which must be made prior to a 
decision on a request for waiver of the overpayment.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also 
VAOPGCPREC 6-98 (Apr. 24, 1998), 63 Fed. Reg. 31264 (1998).  
The January 2004 statement of the case states that the debt 
is valid.  The Board merely points out that the validity of 
the debt remains one of sub-issues on appeal in connection 
with the veteran's request for waiver of recovery of the 
overpayment.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran provide an 
updated financial status report 
detailing his income and expenses since 
being released from prison on May 3, 
2005.

2.  Then, readjudicate the veteran's 
request for a waiver of recovery of the 
overpayment of VA disability 
compensation benefits in the amount of 
$9,433.60, including the question of the 
validity of the creation of the 
overpayment.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


